

115 HR 3425 IH: State Sanctions Against Iranian Terrorism Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3425IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. DeSantis (for himself, Mr. Cook, Mr. Diaz-Balart, Mr. Sessions, Mr. Walker, Mr. Rokita, Mr. Ross, Mr. Lamborn, Mr. Meadows, Mr. Zeldin, Mr. Mooney of West Virginia, Mr. King of Iowa, Mr. Jordan, Mr. Francis Rooney of Florida, Mr. Rutherford, Mr. Bishop of Michigan, Mr. Garrett, Mr. Collins of New York, Mr. Ratcliffe, and Mr. Posey) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 to secure the
			 authority of State and local governments to adopt and enforce measures
			 restricting investment in business enterprises in Iran, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the State Sanctions Against Iranian Terrorism Act. 2.Authority of State and local governments to restrict investment activities in Iran (a)Additional authoritySection 202 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8532) is amended as follows:
 (1)Subsection (a) is amended— (A)by striking should support and inserting should not interfere with; and
 (B)by striking in the energy sector of Iran and all that follows through United States and inserting in the business sector in Iran, or prohibits or limits any person from engaging in investment activities in the business sector of Iran, until such time as all Federal laws that either expressly authorize or require the imposition of sanctions by the Federal Government on Iran are rescinded by an Act or Acts of Congress.
 (2)Subsection (b) is amended— (A)by amending the subsection heading to read as follows:
						
							(b)Authority To restrict investment in Iran;
 (B)by striking may adopt and enforce measures that meet and inserting  may—(1)adopt and enforce measures— (A)that meet;
 (C)by striking subsection (c). and inserting subsection (c); or; and (D)by adding at the end the following:
						
 (B)to prohibit or limit any person from engaging in investment activities in Iran described in subsection (c); and
 (2)enter into interstate compacts regarding measures described in paragraph (1). Enforcement of measures under this subsection may include the imposition of disclosure and other transparency requirements to carry out paragraph (1).. (3)Subsection (c) is amended—
 (A)in paragraph (1)— (i)by striking $20,000,000 or more in the energy sector and inserting
							
 $10,000,000 or more—(A)in the energy sector; and (ii)by adding at the end the following:
							
 (B)in any other business enterprise in Iran, including an entity that is owned or controlled by the Government of Iran; or; and
 (B)in paragraph (2)— (i)by striking $20,000,000 and inserting $10,000,000; and
 (ii)by adding after energy sector of Iran the following: or otherwise in a business enterprise in Iran, including an entity that is owned or controlled by the Government of Iran.
 (4)Subsection (f) is amended to read as follows:  (f)Nonpreemption; no conflict with U.S. Foreign and International Commerce PolicyA measure of a State or local government authorized under subsection (b), (i), or (j)—
 (1)is authorized and not preempted by any Federal law or regulation, or any policy, agreement, or exercise of waiver authority of the executive branch; and
 (2)is consistent with United States Federal policy, including United States foreign policy.. (5)Subsection (g) is amended by adding at the end the following:
					
 (3)Own or controlAn entity is owned or controlled by the Government of Iran if the Government of Iran— (A)holds more than 20 percent of the equity interest by vote or value in the entity;
 (B)has the right or ability to elect a majority of seats on the board of directors of the entity; or (C)otherwise controls the actions, policies, or personnel decisions of the entity..
 (6)Subsection (h) is amended— (A)in paragraph (1), by striking or subsection (i) and inserting and subsections (i) and (j); and
 (B)in paragraph (2), by striking subsection (i) and inserting subsections (i) and (j). (7)Subsection (i) is amended by adding at the end the following:
					
 (3)Applicability of prior provisionsParagraphs (1) and (2) apply with respect to this section as in effect on the day before the effective date of the State Sanctions Against Iranian Terrorism Act..
 (8)Section 202 is further amended— (A)by redesignating subsection (j) as subsection (k); and
 (B)by inserting after subsection (i) the following:  (j)Applicability (1)In generalNotwithstanding any other provision of this section or any other provision of law, a State or local government may enforce a measure (without regard to the requirements of subsection (d), except as provided in paragraph (2)) adopted by the State or local government before the date of the enactment of the State Sanctions Against Iranian Terrorism Act (other than a measure covered by subsection (i)) that—
 (A)provides for the divestment of assets of the State or local government from, or prohibits the investment of the assets of the State or local government in, any person that the State or local government determines, using credible information available to the public, engages in investment activities in Iran (determined without regard to subsection (c)) or other business activities in Iran that are identified in the measure; or
 (B)prohibits or limits any person from engaging in investment activities in Iran described in subsection (c).
 (2)Application of notice requirementsA measure described in paragraph (1) shall be subject to the requirements of paragraphs (1) and (2) and the first sentence of paragraph (3) of subsection (d) on and after the date that is 2 years after the date of the enactment of the State Sanctions Against Iranian Terrorism Act..
 (b)Congressional resolution of disapproval of presidential certification relating to sunset of ActSection 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 855(a)) is amended—
 (1)by striking The provisions of this Act and inserting the following:  (1)In generalSubject to paragraph (2), the provisions of this Act;
 (2)by striking (1) the Government of Iran and inserting (A) the Government of Iran and moving the text of subparagraph (A) (as redesignated) 2 ems to the right; (3)by striking (A) section 6(j)(1)(A) and inserting (i) section 6(j)(1)(A) and moving the text of clause (i) (as redesignated) 2 ems to the right;
 (4)by striking (B) section 40(d) and inserting (ii) section 40(d) and moving the text of clause (ii) (as redesignated) 2 ems to the right; (5)by striking (C) section 620A(a) and inserting (iii) section 620A(a) and moving the text of clause (iii) (as redesignated) 2 ems to the right;
 (6)by striking (2) Iran has ceased and inserting (B) Iran has ceased; and (7)by adding at the end the following:
					
						(2)Congressional resolution of disapproval with respect to sunset of section 202
 (A)In generalSection 202 shall not terminate pursuant to a certification of the President submitted to Congress under subsection (a) if Congress, not later than 60 days after the date on which the President submits such certification, enacts a joint resolution disapproving such certification.
 (B)Expedited proceduresA joint resolution described in subparagraph (A) and introduced not later than 60 days after the date on which the President submits a certification under subsection (a) shall be considered in the Senate and the House of Representatives in accordance with paragraphs (3) through (7) of section 8066(c) of the Department of Defense Appropriations Act (as contained in Public Law 98–473), except that references in such paragraphs to the Committees on Appropriations of the House of Representatives and the Senate shall be deemed to be references to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, respectively..
				(c)Conforming amendments
 (1)The heading for title II of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8531 et seq.) is amended to read as follows:
					
						IIRestrictions by State and Local Governments on Investment Activities in Iran.
 (2)The heading for section 202 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8532) is amended to read as follows:
					
						202.Authority of State and local governments to restrict investment activities in Iran.
 (3)The table of contents of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.) is amended—
 (A)by amending the item relating to title II to read as follows:   Title II—Restrictions by State and Local Governments on Investment in Iran ; and(B)by amending the item relating to section 202 to read as follows:
						
							
								Sec. 202. Authority of State and local governments to restrict investment activities in Iran..
 3.Effective dateThe amendments made by this Act shall apply to measures adopted by a State or local government on or after the date of the enactment of this Act, except as provided in section 202(j) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as amended by this Act.
		